In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-11-0463-CV
                           ________________________
                                       
       ACG TEXAS, L.P. D/B/A INTERNATIONAL HOUSE OF PANCAKES, ACG TEXAS
    GENERAL PARTNERSHIP, LLC, ACG 1337, L.P. D/B/A IHOP #1337, ACG TEXAS GP
       CORP., AND IHOP A/K/A INTERNATIONAL HOUSE OF PANCAKES, APPELLANTS

                                      V.

           WANDA BRISCOE, STEVE CARPENTER, MARY CLEMENT, DANA HODGE,
              LUCILLE JEFFRIES, PHILLIP LAMONTAGNE, JAN MASSEY, 
   JERRY MONTGOMERY, LATRELL PRITCHETT, AND RAYMOND JEFFREY REED, APPELLEES
                                       

                                       
                    On Appeal from the 320th District Court
                              Potter County, Texas
                        Trial Court Cause No. 98,563-D

                                       
                              MEMORANDUM OPINION
                                       
                Before CAMPBELL and PIRTLE, JJ. and BOYD, S.J.
                           Opinion by Justice Pirtle
                                       
                               February 19, 2013
Pending before this Court is Appellants' Unopposed Motion to Dismiss Appeal.  Without passing on the merits of the case, the motion is granted and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).  Per the parties' request, costs are taxed against the party incurring them.  Id. at 42.1(d).  Having dismissed the appeal at the request of all parties, no motion for rehearing will be entertained and our mandate will issue forthwith.
Patrick A. Pirtle
							      Justice